Citation Nr: 0509960	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  01-06 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a chronic dislocation of the right shoulder, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran had active service from June 1942 to February 
1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in by the 
Montgomery, Alabama.  In February 2002, the veteran testified 
at a hearing before the undersigned sitting at the RO.  In 
September 2003, the Board remanded the veteran's appeal for 
further evidentiary development.  


FINDING OF FACT

The veteran's postoperative residuals of a chronic 
dislocation of the right shoulder are not manifested by 
limitation of motion of the arm to 25 degrees from the side 
even when taking into account pain, by fibrous union of the 
humerus, by nonunion of the humerus (false flail joint), or 
by the loss of the humerus head (flail shoulder).


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for postoperative residuals of a chronic dislocation 
of the right shoulder.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In September 2002, February 2003, and March 2004 letters, as 
well as the September 2003 Board remand, VA notified the 
claimant that he was responsible to support his claim with 
appropriate evidence.  They also informed the veteran that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility he identified.  They also 
advised him that it was his responsibility to either send 
medical treatment records from his private physicians 
regarding his treatment, or to provide a properly executed 
release so that VA could request the records for him.  These 
documents also advised the appellant of the VCAA.  Likewise, 
in the above letters and the Board remand, as well as the 
October 2000 rating decision, the May 2001 statement of the 
case, and the February 2005 supplemental statement of the 
case, the veteran was notified of the laws and regulations 
governing his claim.  Therefore, the Board finds that the 
duty to notify the veteran of the evidence necessary to 
substantiate his claim and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

In this case, VA asked the appellant on at least three 
occasions (see September 2002, February 2003, and March 2004 
letters) if there was any information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  If the evidence was held by a private 
physician, the appellant was to provide authorizations so 
that the RO could obtain that evidence.  Thereafter, the 
veteran reported and/or the record shows that he received all 
of his treatment at the New Orleans and Biloxi VA Medical 
Centers.  The claimant and/or VA obtained and associated all 
of these records with the claims file.  The record also 
includes the results from two VA examinations, the most 
recent dated in October 2000 and March 2004, and the later 
taking place with the examiner having the appellant's claims 
file.  

The appellant was advised of what evidence VA had requested, 
received, and not received in the May 2001 statement of the 
case, February 2003 and March 2004 letters, September 2003 
Board remand, and the February 2005 supplemental statement of 
the case.  Accordingly, the Board finds that all available 
and identified medical records have been obtained and there 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide appropriate VCAA notice until after the 
October 2000 rating decision.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, the appellant was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim and additional VA treatment records as well as 
another VA examination were obtained after that notice.  
Moreover, in a March 2004 statement in support of claim 
mailed in after he received VCAA notice, the veteran notified 
VA that he had no more evidence to file in support of his 
claim.  Hence, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the VCAA letters until 
after the October 2000 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran alleges that his service-connected right shoulder 
disability is manifested by chronic pain, loss of motion, 
weakness, and instability that have become worse over time 
and thereby warrants an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

The October 2000 rating decision rated the veteran's service-
connected right shoulder disability as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (impairment of 
the humerus).

Because VA examinations report that the veteran is right-hand 
dominant, because he demonstrates some range of shoulder 
motion, and because he has already exceeding the maximum 
rating possible for nonunion of either the clavicle or 
scapula, an increased rating is warranted for his major right 
shoulder disability if there is limitation of motion of the 
arm to 25 degrees from the side (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Likewise, an increased rating 
is warranted for his right shoulder disability if there is 
fibrous union of the humerus (50 percent), nonunion of the 
humerus (false flail joint) (60 percent), or loss of the 
humerus head (flail shoulder) (80 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5201, when examined 
by VA in October 2000, active right shoulder motion was as 
follows: flexion to 110 degrees, abduction to 90 degrees, 
internal rotation to 60 degrees, and external rotation to 90 
degrees.  When examined by VA in March 2004 active right 
shoulder motion was as follows: flexion to 75 degrees, 
abduction to 60 degrees, internal rotation to 50 degrees, and 
external rotation to 80 degrees.  Regulations define the 
normal range of motion for the shoulder as forward flexion 
from 0 to 180 degrees, abduction from 0 to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2004).  Therefore, on 
objective examination, it cannot be said that the motion of 
the right arm is limited to 25 degrees from the side.  Hence, 
an increased rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

As to pain on use, the Board notes that VA records show his 
periodic complaints and/or treatment for right shoulder pain.  
Moreover, at the October 2000 VA examination, the veteran 
reported a 45 year history of right shoulder pain and 
reported that he could not raise his right arm over his head.  
On examination, it was noted that on range of motion studies 
he resisted further passive movement due to pain.  The right 
shoulder was tender to palpation.  Right shoulder strength 
was 4/5.  It was thereafter opined as follows:

[a]s far as the DeLuca provisions, he had 
pain on range of motion testing.  He also 
had weakness of the right shoulder.  
Certainly, this would further limit his 
functional ability during a flareup (sic) 
or with attempts at increased use as 
noted.  It is not feasible, however, to 
attempt to express any of these in terms 
of additional limitation of motion as 
these matters cannot be determined with 
any degree of medical certainty.

At the March 2004 VA examination, the veteran continued to 
complain of right shoulder pain and weakness that had become 
worse over time.  Moreover, the veteran once again resisted 
any passive range of motion testing due to complaints of 
pain, had right shoulder tenderness, and had right shoulder 
strength of 4/5.  However, while he had pain on all range of 
motion testing, there was "[n]o additional limitation of 
motion after repetitive motion."  

Therefore, even though VA examinations showed objective 
evidence of right shoulder weakness and tenderness, the Board 
finds that even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the veteran's functional losses do not equate 
to the debility contemplated by the 40 percent rating for 
limitation of motion under Diagnostic Code 5201.  Again, the 
March 2004 VA examiner opined that there was no additional 
limitation of motion after repetitive motion.  

An increased rating is also not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  In this regard, the Board 
notes that VA treatment records are negative for complaints 
and/or treatment for right shoulder instability.  The veteran 
in October 2000 reported chronic instability, daily 
occurrences of subluxation and dislocation, and complained 
that the shoulder just "flops about."  On examination, 
there was "somewhat" global instability.  The examiner 
stated that it was somewhat difficult to evaluate secondary 
to guarding and pain.  X-rays showed degenerative changes to 
the acromioclavicular joint, two screws, and no acute-
appearing abnormalities.  

At his March 2004 VA examination the veteran continued to 
complain that the shoulder continued to "flop about."  
However, he did not use a sling or brace.  On examination, 
the veteran again demonstrated global instability on range of 
motion testing as well as visible recurrent subluxation.  X-
rays showed degenerative changes with cartilage narrowing and 
mild spurring as well as two orthopedic screws.  

Tellingly, no VA examiner has found fibrous union of the 
humerus, nonunion of the humerus (false flail joint), or loss 
of the humerus head (flail shoulder).  Therefore, even though 
the veteran has a problem with global instability and 
subluxation on use, an increased rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The appeal is denied.

Conclusion

In reaching the above conclusion, the Board has not 
overlooked the veteran's statements to the RO, those he made 
to VA examiners, as well as his testimony at a February 2002 
personal hearing.  The Board recognizes that lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, lay statements as to the 
severity of the veteran's disability are not probative 
because laypersons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Based on the veteran's written statements to the RO, 
statements to VA examiners, and personal hearing testimony 
that his right shoulder problems prevented him from obtaining 
and/or maintaining employment, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2004).  The Board 
recognizes that the veteran claims that his right shoulder 
disability is so bad that he cannot lift anything heavier 
than a milk carton and therefore would be unable to work as a 
landscaper were he was not otherwise retired.  The Board also 
recognizes that the March 2004 VA examiner opined that his 
right shoulder condition would "severely restrict" his 
ability to perform job related activities such as pushing, 
lifting, carrying, or any overhead activity.

However, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his right shoulder disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  In fact, the VA medical records found in the 
claims file note on a number of occasions that, despite the 
veteran's claims to the contrary regarding his right shoulder 
limiting his ability to perform manual labor, that he 
continues to operate his own small farm.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2004) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for postoperative 
residuals of a chronic dislocation of the right shoulder, 
currently evaluated as 30 percent disabling, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


